Citation Nr: 1738910	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  The Veteran has been diagnosed with a migraine headache disability, which is an organic disease of the nervous system.  See 38 C.F.R. § 3.309.

2.  The Veteran suffered from headaches during his active duty service of varying symptoms, to include those associated with his current disability.

3.  The Veteran has competently and credibly demonstrated continuity of symptomatology regarding his migraine headache disability.

4.  Whereas the Veteran has been diagnosed with migraine headaches, suffered from headaches during his active duty service, and shown continuity of symptomatology, the criteria for service connection for migraine headaches have been met.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

Service connection for migraine headaches is granted



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


